DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	The amendment filled 11/22/2021 has been entered. Claim 3 has been cancelled. Claims 1, 2, 4, 8, 11 and 12 have been amended. Applicant added new claim 21. Claims 14-20 remain withdrawn; therefore, claims 1, 2, 4-13 and 21 remain pending in the application. Previous 35 USC § 112 rejections have been withdrawn in light of the applicant’s amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Eitel, US (4721213) in view of Frees, US (4287966).


An aerial work vehicle (16; fig. 1) comprising: a boom (26); a work platform (36) coupled to a distal end of said boom (top end at 37 of boom 26; fig. 1), said work platform having a forward end (end that user is facing shown in fig. 1 & 2) in a direction of travel (forward direction of travel of vehicle 16; fig. 1) and an aft end (facing backwards of user at 64/65; fig. 1 & 2) opposite said forward end (fig. 1); a first control panel (control mechanism 56; fig. 2) coupled to the forward end of said work platform (as shown in fig. 2); and a second control panel (control mechanism 57; fig. 2) coupled to the aft end of said work platform (as shown in fig. 2); 

    PNG
    media_image1.png
    168
    415
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    165
    560
    media_image2.png
    Greyscale
 
In regards to claim 1 Eitel discloses control mechanism 56 controlling boom 26 and control mechanism 57 controlling boom 27, but Eitel does not disclose first and 
However, Frees teaches control head/panel 36 (equated with first control panel) with control buttons 70 & 71 for raising and lowering forks 47 and control enclosure/panel 73 on opposite end (i.e. forward and aft ends of the operator’s platform 20) that also have push buttons 75 & 76 also for respectively raising and lowering of forks 47. 
Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to adapt the protocol of being able to control the same device from two opposite ends of a worker’s platform as taught by Frees onto the work platform of Eitel where controls for the boom 26 would be added to the control mechanism 57 (in addition to its ability to control boom 27) which would allow the user to move himself (in the bucket 36 at the top end of boom 26) when facing the controls to control the boom (27) carrying the equipment (i.e. transformer) without having to turn/switch back and forth .
In regards to claim 2 Eitel discloses said first control panel is oriented for manual operation (via the joysticks) of said boom when an operator is facing in the direction of travel (fig. 2). 
	In regards to claim 4 Eitel as modified by Frees above teaches said second control panel is oriented for manual operation of said boom (via the joysticks) when an operator is facing in a direction opposite of the direction of travel (Col 3; LL 52-64) (fig. 2). 

    PNG
    media_image3.png
    272
    473
    media_image3.png
    Greyscale

	In regards to claim 5 Eitel discloses said first control panel and said second control panel are oriented oppositely (as shown in fig. 2).
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eitel and Frees as applied to claim 1 above, and further in view of Cummings, US (8490746).
In regards to claim 6 Eitel discloses a propulsion motor (vehicle 16 engine) configured to drive at least one wheel or track assembly of said aerial work vehicle.
In regards to claim 6 Eitel and Frees do not teach said first control panel and said second control panel are interlocked to prevent operation of said aerial work vehicle from both said first control panel and said second control panel.
However, Cummings teach said first control panel and said second control panel are interlocked to prevent operation of said aerial work vehicle from both said first control panel and said second control panel (Abstract; highlighted excerpt below).

    PNG
    media_image4.png
    262
    564
    media_image4.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the protocol of the safety switch of Cummings for preventing activation of the first and second control panels of Eitel for its predictable function of providing a safety measure to cut off controls in case of emergency.
	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eitel and Frees as applied to claim 1 above, and further in view of Eitel, US (3056867), referred to hereinafter as ref 867.
In regards to claim 7 Eitel and Frees do not teach a second control panel support, said second control panel is removably coupled to said second control panel support.
However, ref 867 teach a second control panel support (12a; fig. 1), said second control panel (11, 12b likened to second control panel of Eitel) is removably coupled (via fasteners at cross-sectional lines 3-3; fig. 1) to said second control panel support.
	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the second control .  
	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Eitel and Frees as applied to claim 1 above, and further in view of Hao, US (2017/0291802).
	In regards to claim 21 Eitel discloses the aerial work vehicle of Claim 1, further comprising a chassis (Col 2; LL 60-68; excerpt below), wherein said first control panel comprises a first plurality of manual input devices (Eitel suggests in Col 3; LL 60-63; excerpt below; that control mechanisms 56 and 57 to be of the type disclosed in US pat 3056867; and hence consulting said pat ‘867 each elements of the “The valve members 49 associated with the valves 41, 42, 43 and 44 are mounted on the outer ends of arms 56” as disclosed by ‘867 is considered a manual input device) responsive to an operator for manual operation of said boom (Col 4; LL4-12 & Col 3; LL 52-55), wherein said second control panel comprises a second plurality of manual input devices (similar to first control panel as described above; Eitel suggests in Col 3; LL 60-63; excerpt below; that control mechanisms 56 and 57 to be of the type disclosed in US pat 3056867; and hence consulting said pat ‘867 each elements of the “The valve members 49 associated with the valves 41, 42, 43 and 44 are mounted on the outer ends of arms 56” as disclosed by ‘867 is considered a manual input device) responsive to the operator for manual operation of said boom (Col 4; LL4-12 & Col 3; LL 52-55). 

    PNG
    media_image5.png
    186
    472
    media_image5.png
    Greyscale

In regards to claim 21 Eitel and Frees do not teach the first plurality of manual input devices responsive to an operator for manual operation of said chassis.
	However, Hao teaches the first plurality of manual input devices responsive to an operator for manual operation of said chassis {turntable 14 (turntable being part of the chassis); see highlighted excerpt below paragraph [0025] & [0043]}.

    PNG
    media_image6.png
    418
    705
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    647
    713
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    678
    707
    media_image8.png
    Greyscale

.
	Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Eitel, US (4721213) in view of Frees, US (4287966) in view of Hao, US (2017/0291802) in further view of Knutson, US (3757895).
	In regards to claim 8 Eitel discloses:
An aerial work vehicle (both 16s; fig. 1) comprising: 

a chassis (Col 2; LL 60-68; excerpt below);
at least one powered drive wheel (17s & 18s) or track assembly; 
an operator platform (36); 
a boom (26/27) having at least one boom section connecting the platform and the table (as shown in fig. 1); 
a first control panel (56) on the platform (fig. 1) comprising a first plurality of manual input devices (Eitel suggests in Col 3; LL 60-63; excerpt below; that control mechanisms 56 and 57 to be of the type disclosed in US pat 3056867; and hence consulting said pat ‘867 each elements of the “The valve members 49 associated with the valves 41, 42, 43 and 44 are mounted on the outer ends of arms 56” as disclosed by ‘867 is considered a manual input device) responsive to an operator for receiving boom motion commands for causing the boom to move in a desired boom direction (Col 4; LL4-12 & Col 3; LL 52-55; excerpt below); 
a second control panel (57) on the platform comprising a second plurality of manual input devices (similar to first control panel as described above; Eitel suggests in Col 3; LL 60-63; excerpt below; that control mechanisms 56 and 57 to be of the type disclosed in US pat 3056867; and hence consulting said pat ‘867 each elements of the “The valve members 49 associated with the valves 41, 42, 43 and 44 are mounted on the outer ends of arms 56” as disclosed by ‘867 is considered a manual input device) 

    PNG
    media_image5.png
    186
    472
    media_image5.png
    Greyscale


    PNG
    media_image2.png
    165
    560
    media_image2.png
    Greyscale


    PNG
    media_image9.png
    272
    473
    media_image9.png
    Greyscale


    PNG
    media_image1.png
    168
    415
    media_image1.png
    Greyscale

	In regards to claim 8 Eitel discloses control mechanism 56 controlling boom 26 and control mechanism 57 controlling boom 27, but Eitel does not disclose the second plurality of manual input devices responsive to the operator for receiving boom motion commands for causing the boom to move in the desired boom direction (same boom).
However, Frees teaches control head 36 (equated with first control panel) with control buttons 70 & 71 for raising and lowering forks 47 and control enclosure 73 on opposite end (i.e. forward and aft ends of the operator’s platform 20) that also have push buttons 75 & 76 also for respectively raising and lowering of forks 47. 
Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to adapt the protocol of being able to control the same device from two opposite ends of a worker’s platform as taught by Frees onto the work platform of Eitel where controls for the boom 26 would be added to the control mechanism 57 (in addition to its ability to control boom 27) which would allow the user to move himself (in the bucket 36 at the top end of boom 26) when facing the controls to control the boom (27) carrying the equipment (i.e. transformer) without having to turn/switch back and forth .
In regards to claim 8 Eitel and Frees do not teach the first control panel for causing the table to move in a desired table direction.


    PNG
    media_image6.png
    418
    705
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    647
    713
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    678
    707
    media_image8.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to construct the first control panel of Eitel to cause the table (along with the boom) to move in a desired table direction as taught by Hao for the predictable function of allowing the user to adjust the position of the vehicle when the boom have reached its maximum limit to avoid having to climb down from the platform which can be significantly time consuming.
In regards to claim 8 Eitel, Frees and Hao do not teach a lockout circuit interconnecting the first control panel and the second control panel to prevent motion commands received by one of the first control panel and the second control panel from causing the boom to move when the other control panel is active.
	However, Knutson teaches a lockout circuit interconnecting the first control panel and the second control panel to prevent motion commands received by one of the first 

    PNG
    media_image10.png
    377
    612
    media_image10.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize override protocol taught by Knutson between the two control panels of Eitel for its predictable result of providing sole control to one of the control mechanisms to avoid multiple inputs at the same time which can result in malfunction of the device.
In regards to claim 9 Eitel discloses said table further comprises a fluid system (hydraulic type mechanism; Col 3; LL 52-55) for moving the at least one boom section.
	In regards to claim 10 Knutson teaches at least one of said first control panel and said second control panel comprise a control panel selector device configured to activate the other control panel (by reversing/un-switching the override switch 38 described above).

	In regards to claim 12 Hao discloses said first control panel oriented to be operated (intended use) with the operator facing said first control panel in a first direction and said second control panel oriented to be operated (intended use) with the operator facing said second control panel in a second direction opposite from the first direction (since turn table can rotate there will excite at least one configuration where the second control panel is facing opposite to the first).
	In regards to claim 13 Hao discloses at least one of said first and said second control panels comprise a screen input device (touchscreen; as described in paragraph [0046]; see highlighted excerpt below) and wherein said pluralities of manual input devices comprise soft keys on the screen input device. 

    PNG
    media_image11.png
    322
    705
    media_image11.png
    Greyscale


Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive because:
Applicant argues against the restriction that “Applicant respectfully submits that the search and examination of the entire application (Groups I and II) can be made without serious burden. For at least the reasons set forth above, Applicant respectfully requests examination of Groups I and II. In addition, requirements for restriction are not mandatory under 35 U.S.C. § 121”; examiner respectfully disagrees and provides that the search and examination of the entire application would indeed constitute a serious burden since the method of forming a construction machine would include different fields of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  See the different class/subclass picture provided in restriction requirement.
Applicant’s arguments in regards to: “Eitel does not describe nor suggest an aerial work vehicle that includes a boom, a work platform coupled to a distal end of the boom, and a first control panel and a second control panel on the work platform, wherein each control panel is configured for manual operation of the boom. Rather, in contrast to the claimed invention, Eitel discloses two independent control panels on the worker platform (36) that control separate boom structures (26, 27)”; have been considered but are moot in view of newly submitted reference Frees which teaches the protocol of being able to control the same device from two opposite ends of a worker’s platform as detailed above. 
Applicant’s arguments in regards to claim 8 against references Hao and Knutson have been considered but are moot since currently the rejection of claim 8 depends on primary reference Eitel while references Hao and Knutson are only used as teaching references.
Note that art rejection has been provided on claim 11 previously indicated to be allowable based on the amendment to the claims. To further clarify, currently claim 8 amended to have the first control panel being on the platform versus previously being on the table, brings into light the obviousness of having the input devices being on only one of the control panels i.e. first control panel and absent from the second control panel (as described above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634